Case: 11-50323     Document: 00511800155         Page: 1     Date Filed: 03/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2012
                                     No. 11-50323
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHARLES LEWIS MITCHELL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:09-CR-204-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Charles Lewis Mitchell pleaded guilty to receipt of
child pornography and two counts of possession of child pornography, reserving
the right to appeal the district court’s denial of his motion to suppress evidence.
He contends that (1) the government improperly used warrantless
administrative summonses to identify him and his alleged actions; (2) the Tariff
Act and the Patriot Act, which the government relied on, do not authorize the
use of such summonses in criminal investigations; and (3) without the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50323    Document: 00511800155       Page: 2   Date Filed: 03/26/2012

                                   No. 11-50323

information thus obtained, there was not probable cause sufficient to support the
government’s application for a warrant to search his residence.
      The government counters that, even if the administrative summonses were
not used properly, the good faith exception to the exclusionary rule is applicable,
as the district court held. In his appellate brief, Mitchell does not assert that the
district court erred in determining alternatively that the good faith exception to
exclusionary rule applied. By failing to brief any challenge to the district court’s
alternative holding that the good faith exception applies, Mitchell abandoned
that contention. See United States v. Thibodeaux, 211 F.3d 910, 912 (5th Cir.
2000).
      AFFIRMED.




                                         2